Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         ALLOWANCE
1.    Claims 1-8 and 10-14 are allowable while 9 is cancelled. 
2.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a the second valve includes: an inlet connected to an outlet pipe of the second condenser and into which the second refrigerant passing through the second condenser is introduced, a first outlet that is configured to supply the second refrigerant to the first pipe of the third evaporator, and a second outlet that is configured to supply the second refrigerant to the second pipe of the third evaporator; and a second hot gas path that extends from the second outlet of the second valve unit to the second pipe of the third evaporator, and that is configured to supply the second refrigerant condensed in the second condenser to the third evaporator.
3.     Closest prior art: Zhang et al. (EP 2420760) discloses a refrigerator (1), (Figs. 15-16) comprising: a first refrigeration cycle unit (10) (refer to Fig. 18) that is configured to circulate a first refrigerant (as indicated by flow lines SI and SI’ of first refrigerant in Fig. 18, also par. 227) and that includes a first compressor (11), a first condenser (12), a first expansion device (13, first pressure reducers formed of a capillary tube, refer to par. 162), and a first evaporator (14); a second refrigeration cycle unit (20), (refer to Fig. 18) that is configured to circulate a second refrigerant (as indicated by flow 
extends from the first valve unit (36) to the second evaporator (35) and that is configured to supply the first refrigerant to the second evaporator (as can be seen in Fig. 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                       Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763